            Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



CASEY ANDERSON
4048 North Lunar Drive
Janesville, WI 53548

                Plaintiff,
v.                                                                    Case No. 19-cv-917
RITEWAY BUS SERVICE, INC.
c/o registered agent Ronald R Bast
W201N13900 Fond Du Lac Ave.
Germantown, WI 53022

                Defendant.


                                          COMPLAINT



       NOW COMES THE PLAINTIFF, Casey Anderson, by her attorneys, Gingras, Thomsen

& Wachs by Robert J. Gingras and Scott B. Thompson, and hereby states the following as her

Complaint in the above-referenced matter.

                                NATURE OF PROCEEDINGS
       1.      This is a civil rights complaint for sex discrimination and retaliation in violation

of Title VII of the Civil Right Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”).

       2.      Sexual harassment is a form of sex discrimination under Title VII.

       3.      Title VII prohibits employers from retaliating against employees based on an

employee’s charge of sexual harassment. 42 U.S.C. § 2000e-3(a).

       4.      Plaintiff, Casey Anderson (Ms. Anderson), is a former employee of Defendant

Riteway Bus Service Inc. (GO Riteway).



                                                 1
             Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 2 of 12



       5.       Defendant GO Riteway terminated Ms. Anderson for complaining about

workplace sexual harassment, giving rise to this claim.

       6.       Specifically, GO Riteway terminated Ms. Anderson after she informed them that

a co-worker sexually harassed her, by among other things, sending her an unsolicited picture of

his penis.

       7.       Since then, a GO Riteway executive blew the whistle on GO Riteway’s conduct to

Ms. Anderson.

       8.       Upon information and belief, the whistle blower was also terminated, while the

person who sent the picture remains on staff, occasionally driving Wisconsin’s children to-and-

from school.

                                            PARTIES

       9.       Ms. Anderson is an adult female who resides in the Western District of

Wisconsin. Her place of residence is 4048 North Lunar Drive, Janesville, Wisconsin 53548.

       10.      Riteway Bus Service, Inc. (GO Riteway) is a Wisconsin bus company with a

principal office located at 6970 S 6th Street, Oak Creek, WI 53154. On information and belief,

Riteway Bus Service, Inc. is also known as, or is doing business as, Riteway Bus, LLC and/or

GO Riteway, and/or GO Riteway Transportation Group. Its registered agent for service of

process is Ronald R Bast, W201N13900 Fond Du Lac Ave., Germantown, WI 53022

                                 JURISDICTION AND VENUE

       11.      This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.




                                                 2
             Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 3 of 12



        12.     This claim may be venued in the Western District of Wisconsin pursuant to 28

U.S.C. § 1391, insofar as all the parties live and/or conduct business in the Western District of

Wisconsin, and the circumstances giving rise to this claim occurred in this district.

                                  FACTUAL ALLEGATIONS

        A.      SEXUAL HARASSMENT IN THE WORKPLACE

        13.     Across Wisconsin, parents trust GO Riteway with their children, as it shepherds

them to and from school.

        14.     To the public, Go Riteway represents that its core values is integrity. GO Riteway

says to the parents of Wisconsin’s children that:

       b.     “We keep our promises. We do the right thing when no one is looking. We
take accountability for our actions, service and work.”

        15.     Yet, GO Riteway has condoned explicit workplace sexual harassment while

fostering an environment of toxic masculinity.

        16.     Women have silently endured mistreatment in the workplace with little protection

or recourse for most of American history. Sascha Cohen, A Brief History of Sexual Harassment

in America Before Anita Hill, TIME (Apr. 11, 2016), https://time.com/4286575/sexual-

harassment-before-anita-hill/.

        17.     The turning point came in the mid-1970s when the women’s liberation movement

began to challenge the justice system. Id.

        18.     The phrase “sexual harassment” was coined in 1975 by a group of women at

Cornell University, and by 1977 three court cases confirmed that a woman could sue her

employer for harassment under Title VII of the 1964 Civil Rights Act, using EEOC as the

vehicle for redress. Id.




                                                    3
          Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 4 of 12



       19.     The issue of sexual harassment continues to pervade American culture, and more

recently, the #MeToo movement has brought the prevalence of workplace sexual harassment and

assault to the forefront of public consciousness. Sophie Gilbert, The Movement of #MeToo, THE

ATLANTIC (Oct. 16, 2017), https://www.theatlantic.com/entertainment/archive/2017/10/the-

movement-of-metoo/542979/.

       20.     The #MeToo movement is helping sexual harassment survivors find entry points

for individual healing, while galvanizing those same individuals to disrupt the systems that allow

for the proliferation of sexual violence. Girls for Gender Equity, History & Vision, ME TOO., (last

visited Sept. 27, 2019), https://metoomvmt.org/about/#history.

       21.     Ms. Anderson is seeking to disrupt the cultural environment at Go Riteway; a

culture that fosters and condones explicit sexual harassment.

        B.     MS. ANDERSON’S EMPLOYMENT HISTORY AT GO RITEWAY

       22.     Ms. Anderson was hired at GO Riteway on March 19, 2012 as a full-time School

Bus Operations Manager at Go Riteway’s Milton, Wisconsin terminal.

       23.     Ms. Anderson’s duties as a Bus Operations Manager included meeting customer

needs and requests, effectively communicating with employees who reported to her, addressing

customer complaints, and maintaining the success of the Milton Terminal.

       24.     Ms. Anderson worked devotedly at Go Riteway and, prior to her termination, Ms.

Anderson maintained a spotless employment record and was routinely the subject of praise by

her superiors and colleagues for her work.

       25.     Ms. Anderson received regular performance-based raises, up to, and through, her

final year on staff. Ms. Anderson’s employee file is replete with examples of her exemplary

performance and the following timeline of events back this up:



                                                 4
            Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 5 of 12



               a. February 19, 2013: Ms. Anderson receives raise, salary upped to $38,500/year

               b. March 17, 2013: Ms. Anderson receives raise, salary upped to $39,000/year

               c. September 13, 2013: Ms. Anderson receives raise and promotion, salary

                    upped to $42,500/year

               d. March 16, 2014: Ms. Anderson receives raise, salary upped to $44,200/year

               e. July 15, 2014: Ms. Anderson receives bonus for crash reduction achievements

               f. June 15, 2014: Ms. Anderson receives a raise and promotion, salary upped to

                    $48,000/year

               g. March 15, 2015: Ms. Anderson receives raise, salary upped to $45,525/year

               h. March 20, 2016: Ms. Anderson receives raise, salary upped to $48,960/year

               i.     March 2, 2017: Ms. Anderson receives a performance bonus


       C.     MS. ANDERSON’S SEXUAL HARASSMENT COMPLAINT

       26.     Then, on September 9, 2017, Ms. Anderson began to be harassed by a co-worker,

a mechanic at the Milton Terminal, named Jim Fellows (Mr. Fellows). Mr. Fellows sent Ms.

Anderson the following text message:




                                              5
             Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 6 of 12




                             c.

           27.   This text message was disconcerting and unwelcome to Ms. Anderson.

           28.   Shortly after receiving the inappropriate text message, Ms. Anderson followed

GO Riteway’s harassment policy by calling Nate Hamilton (Mr. Hamilton), Vice President of

Operations for GO Riteway, and describing the text message she received from Mr. Fellows.

           29.   GO Riteway maintains the following harassment policy:

                 “Any employee who believes that he or she is being unlawfully harassed
                 should immediately contact his/her supervisor, the Human Resources
                 Department, or any other member of management working for GO
                 Riteway[]”

           30.   Upon information and belief, instead of taking corrective action, Mr. Hamilton

laughed the situation off, believed the texts to be a non-issue and did not pursue the matter

further.

           31.   Over the following months, Mr. Fellows continued to send text messages to Ms.

Anderson while intoxicated.

           32.   Then, on May 21, 2018, Mr. Fellows sent Ms. Anderson an unsolicited photo of

his penis.

           33.   Ms. Anderson was disgusted, offended, and shocked by the photograph.

                                                 6
            Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 7 of 12




        34.     On May 22, 2018, Ms. Anderson reported this inappropriate photo to Mr.

Hamilton. In response, Mr. Hamilton laughed and stated, “if Jim says anything about it, let me

know. If not, then ignore it.”

        35.     Ms. Anderson was dissatisfied with this response.

        36.     On May 24, 2018, Ms. Anderson called David Butcher (Mr. Butcher), Vice

President of Safety, and reported the previous conversation with Mr. Hamilton. Mr. Butcher

informed Ms. Anderson that the situation was mishandled.

        37.     In a follow-up email, Mr. Butcher encouraged Ms. Anderson to inform GO

Riteway’s Vice President of Human Resources, Nate Mork (Mr. Mork), as well as Mr. Hamilton

that she was still upset with the situation.

        38.     On May 29, 2018, Ms. Anderson contacted Mr. Hamilton again and stated she

wanted to move forward with the process. Mr. Hamilton talked her through the process and

reached out to Mr. Mork to inform him of the steps he was taking.

        39.     On May 31, 2018, Mr. Hamilton forwarded the completed investigation form to

Mr. Mork.

        40.     Upon information and belief, Mr. Mork told Ms. Anderson that she had two

options, either he would come to her location to deal with the problem, or Ms. Anderson could

deal with it herself.

        41.     Mr. Mork implied that it would be a hassle for him to address it, and that he

preferred that Ms. Anderson handle it herself.

        42.     Ms. Anderson wanted to keep a good work environment, so she acted.

        43.     On June 1, 2018, Ms. Anderson met with Mr. Fellows.




                                                 7
            Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 8 of 12



       44.       Ms. Anderson told Mr. Fellows that it was inappropriate to send the picture and

that she was offended by his actions. Mr. Fellows responded by stammering incoherently, and

eventually saying, “I’m sorry.”

       D.     MS. ANDERSON’S TERMINATION

       45.       On June 14, 2018, only thirteen days after Ms. Anderson confronted Mr. Fellows,

she attended a team building meeting with GO Riteway in Milwaukee.

       46.       After one of the team building meetings, Ms. Anderson was asked to stick around

for an additional meeting with Mr. Mork and Mr. Hamilton.

       47.       Ms. Anderson stood alongside Mr. Mork in the parking lot while they waited for

Mr. Hamilton. Ms. Anderson inquired about the meeting’s purpose. Mr. Mork responded that the

meeting was to “wrap up the Jim situation.”

       48.       The “Jim situation” referred to the sexual harassment Ms. Anderson complained

about, including the unsolicited picture of Mr. Fellows’ penis.

       49.       During the meeting, Mr. Mork and Mr. Hamilton terminated Ms. Anderson. The

pair concocted a pre-textual reason for her termination in the meeting, alleging her performance

was deficient.

       50.       This pre-textual reason was ludicrous–Ms. Anderson received performance-based

raises, bonuses, and promotions every year she was on staff at GO Riteway.

       51.       Indeed, Ms. Anderson’s 2018 performance review document, from shortly before

her termination, indicates that “Casey’s heart is in the right place,” and “Casey has proven

herself as a manager to get the job done.” The comments never go so far as to say that Ms.

Anderson’s performance was below expectations.




                                                 8
          Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 9 of 12



       52.    Other comments demonstrated that GO Riteway was quite pleased with Ms.

Anderson’s performance:




       ….




       53.    Upon information and belief, Dave Butcher (Mr. Butcher), the then Vice-

President of safety reached out to Ms. Anderson on January 25, 2019:




                                              9
           Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 10 of 12



       54.      The pair spoke on the phone, and Mr. Butcher told Ms. Anderson that what the

company did to her was wrong, that they knew it was wrong, and that the company would pursue

a “bullshit” explanation for why they fired her.


       55.      After sending the above-mentioned text message, Mr. Butcher and Ms. Anderson

spoke over the phone. Mr. Butcher informed Ms. Anderson that:

       •     He (Mr. Butcher) knew that what GO-Riteway did was wrong, and that Ms.
             Anderson should press forward with her legal action against GO-Riteway. He
             encouraged her to fight for this cause.

       •     Mr. Mork directly informed Go-Riteway President Mr. Zanotti about Ms.
             Anderson’s sexual harassment issue, and that Mr. Zanotti knew about it when
             he decided to terminate her.

       •     Both Mr. Mork and Mr. Hamilton tried to argue with Mr. Zanotti to keep him
             from firing Ms. Anderson because she was good at her job. Zanotti insisted on
             terminating her regardless.

       •     Regardless of the evidence, GO-Riteway would stick to its story about her
             performance as the impetus behind Ms. Anderson’s termination.

       56.      Thus Ms. Anderson was not terminated because of her performance, but because

she complained about sexual harassment. As Mr. Butcher admitted, GO Riteway knew it was

wrong to terminate Ms. Anderson for her complaint, but did so regardless.

       57.      On the same day of this conversation, GO Riteway filed a letter with the Equal

Rights Division of Wisconsin’s Department of Workforce Development, denying that Ms.

Anderson was terminated for her complaint of sexual harassment.

       58.      If this is not enough, the penis-picture author, Jim Fellows, was not terminated

and has since transported children to school and remains on staff to this day.

       59.      Upon information and belief, Ms. Anderson was replaced by a male employee,

whom Milton School District parents now regularly complain about.


                                                   10
             Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 11 of 12



        60.       Based on these facts it is clear that GO Riteway exacted retribution against Ms.

Anderson after she complained of explicit sexual harassment.

        61.       Ms. Anderson received a right to sue letter from the United States Equal

Employment Opportunity Commission on August 14, 2019.

                          FIRST CAUSE OF ACTION: RETALIATION

        62.       The plaintiff realleges and incorporates the preceding paragraphs as if set forth

fully herein.

        63.       Title VII prohibits an employer from retaliating against an employee for conduct

that is protected under this act.

        64.       Ms. Anderson engaged in a protected activity by bringing a complaint of sexual

harassment.

        65.       GO Riteway terminated Ms. Anderson for bringing a claim of sexual harassment.

        66.       The words of Mr. Mork and Mr. Butcher offer direct evidence that Ms. Anderson

was terminated for her protected activity. Notably, Mr. Mork stated that the June 14, 2018

meeting was “to wrap up the Jim situation,” and Mr. Butcher told Ms. Anderson during their

January 2019 phone call that the company knew what it did was wrong.

        67.       Alternatively, a similarly situated employee, performed worse than Ms. Anderson

but was transferred to a new district, rather than being terminated.

        68.       This retaliation has caused Ms. Anderson emotional and economic harm.

                                           PRAYER FOR RELIEF

        WHEREFORE, the plaintiff demands the following relief:

        1.      Judgment against GO Riteway in amount sufficient to compensate Ms. Anderson for

all economic and emotional losses.



                                                   11
               Case: 3:19-cv-00917 Document #: 1 Filed: 11/08/19 Page 12 of 12



          2.     Judgment for punitive damages against GO Riteway in an amount sufficient to

punish it and deter it from acting similarly in the future.

          3.     An award of all attorney fees and costs incurred by Ms. Anderson in litigating this

action.

          4.     Any and all other relief the Court deems just to award, including but not limited to

equitable relief.


                                                JURY DEMAND


          The plaintiffs respectfully request that this matter be tried before a jury of six (6)

competent persons.


          Dated this __8th___ day of November, 2019.


                                                         GINGRAS THOMSEN & WACHS


                                                         BY:     /s/ Robert J. Gingras
                                                                 Robert J. Gingras
                                                                 State Bar No. 1002909
                                                                 Scott B. Thompson
                                                                 State Bar No. 1098161
                                                                 8150 Excelsior Drive
                                                                 Madison, WI 53717
                                                                 Phone: (608) 833-2632
                                                                 Fax: (608) 833-2874
                                                                 Attorneys for the Plaintiff




                                                    12
